
	
		I
		111th CONGRESS
		1st Session
		H. R. 3510
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2009
			Mr. Price of North
			 Carolina (for himself, Mr.
			 Castle, Mr. Van Hollen,
			 Mr. Moran of Virginia,
			 Mr. Sarbanes,
			 Ms. Bordallo,
			 Mr. McDermott,
			 Mr. Connolly of Virginia,
			 Ms. Jackson-Lee of Texas,
			 Mr. Hodes,
			 Ms. Norton, and
			 Mr. Platts) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor, and in addition to the Committees on
			 Oversight and Government
			 Reform and Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To establish a scholarship program to encourage
		  outstanding graduate students in mission-critical fields to pursue a career in
		  the Federal Government.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Roosevelt Scholars Act of
			 2009.
			(b)Table of
			 contentsThe table of contents is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Definitions.
					Sec. 4. Theodore Roosevelt Scholarship Foundation.
					Sec. 5. Roosevelt Scholars.
					Sec. 6. Requirements for Roosevelt Scholars.
					Sec. 7. Special hiring authority.
					Sec. 8. Theodore Roosevelt Memorial Scholarship Trust
				Fund.
					Sec. 9. Expenditures and audit of Trust Fund.
					Sec. 10. Executive Secretary of the Foundation.
					Sec. 11. Administrative provisions.
					Sec. 12. Additional functions of the Foundation.
					Sec. 13. Exclusion of Roosevelt Scholarship awards from gross
				income.
					Sec. 14. Authorization of appropriations.
				
			2.FindingsCongress finds the following:
			(1)According to the Government Accountability
			 Office, about one-third of Federal employees who were employed by the Federal
			 Government at the end of fiscal year 2007 will become eligible to retire by
			 2012. Proportions of workers eligible to retire are projected to be especially
			 high in certain occupations—some of them mission critical—as well as in key
			 leadership positions. The Government will lose additional employees to
			 non-retirement attrition.
			(2)The Office of Personnel Management
			 estimates that about 550,000 Federal employees will leave the Government in the
			 next 5 years, the majority through retirement, and a recent survey indicates
			 that Federal agencies will need to hire nearly 193,000 new employees to fill
			 mission-critical positions (including highly specialized professionals, such as
			 scientists, engineers, physicians, mathematicians, and economists) through
			 September 2009.
			(3)The ability of the
			 Federal Government to perform mission-critical functions depends on a strong,
			 well-trained, and highly engaged Federal workforce.
			(4)Heavy educational debt and lack of
			 knowledge about Federal job opportunities drive many students to seek
			 employment in the private sector, making it difficult for the Federal
			 Government to replace needed talent in mission-critical positions.
			(5)A new scholarship program to help finance
			 graduate-level education and to connect students directly with mission-critical
			 Federal positions would help build a much needed pipeline of talent for the
			 Government.
			3.DefinitionsFor purposes of this Act—
			(1)the term
			 Foundation means the Theodore Roosevelt Scholarship Foundation, as
			 described in section 4(a);
			(2)the term
			 Board means the Board of Trustees of the Theodore Roosevelt
			 Scholarship Foundation, as described in section 4(b);
			(3)the term
			 Fund means the Theodore Roosevelt Memorial Scholarship Fund, as
			 described in section 8;
			(4)the term
			 Federal agency means an Executive agency, as defined by section
			 105 of title 5, United States Code;
			(5)the term
			 State includes the District of Columbia;
			(6)the term graduate student
			 means a student in a master’s, law, or doctoral degree program at a university
			 accredited by a nationally recognized accrediting agency or association;
			 and
			(7)the term mission-critical
			 occupational area refers to those positions that a Federal agency
			 identifies as essential to achieving its strategic goals, as determined through
			 the workforce analysis process of the Federal agency’s workforce planning
			 system.
			4.Theodore
			 Roosevelt Scholarship Foundation
			(a)EstablishmentThere is established, as an independent
			 establishment in the executive branch of the Government, a foundation to be
			 known as the Theodore Roosevelt Scholarship Foundation.
			(b)Board of
			 TrusteesThe Foundation shall be subject to the supervision and
			 direction of a Board of Trustees. The Board shall be composed of 9 members,
			 plus 1 non-voting ex officio member, as follows:
				(1)Two members shall be appointed by the House
			 of Representatives, one appointed by the Speaker, and one appointed by the
			 minority leader.
				(2)Two members shall be appointed by the
			 Senate, one appointed by the majority leader, and one appointed by the minority
			 leader.
				(3)Five members, not
			 more than 3 of whom shall be of the same political party, shall be appointed by
			 the President, with the advice and consent of the Senate, from among
			 individuals who—
					(A)have demonstrated
			 leadership or expertise in public service or higher education; or
					(B)represent a
			 Federal agency or a professional association related to mission-critical
			 occupational areas.
					(4)The Director of the
			 Office of Personnel Management (or a designee), who shall serve as a
			 non-voting, ex officio member of the Board.
				(c)Term of
			 office
				(1)In
			 generalExcept as provided in paragraph (2) or (3), the term of
			 each member (other than the ex officio member) shall be 6 years.
				(2)Initial
			 appointeesAs designated by
			 the President at the time of appointment, of the members first
			 appointed—
					(A)1 member appointed under subsection (b)(2)
			 and 2 members appointed under subsection (b)(3) shall be appointed for a term
			 of 2 years;
					(B)1 member appointed under subsection (b)(1)
			 and 2 members appointed under subsection (b)(3) shall be appointed for a term
			 of 4 years; and
					(C)1 member appointed under subsection (b)(1),
			 1 member appointed under subsection (b)(2), and 1 member appointed under
			 subsection (b)(3) shall be appointed for a term of 6 years.
					(3)VacanciesAny member appointed to fill a vacancy
			 occurring before the expiration of the term for which the member’s predecessor
			 was appointed shall be appointed only for the remainder of that term. A vacancy
			 on the Board shall be filled in the manner in which the original appointment
			 was made.
				(d)CompensationMembers
			 of the Board shall serve without pay, but shall be entitled to reimbursement
			 for travel, subsistence, and other necessary expenses incurred in the
			 performance of their duties as members of the Board.
			5.Roosevelt
			 Scholars
			(a)In
			 generalThe Foundation shall award scholarships to graduate
			 students who demonstrate outstanding potential for a career in a
			 mission-critical occupational area within the Federal Government. The recipient
			 of a scholarship under this Act shall be known as a Roosevelt
			 Scholar.
			(b)Selection
			 process
				(1)Nationwide
			 competitionThe Foundation
			 shall, directly or by contract—
					(A)provide for the
			 conduct of an annual nationwide competition, including an application and
			 interview process, for the purpose of selecting Roosevelt Scholars; and
					(B)market the
			 scholarship program to diverse populations.
					(2)Criteria and
			 proceduresThe Foundation shall adopt selection criteria and
			 procedures to ensure a diverse cohort of scholarship recipients each year
			 who—
					(A)at the time of
			 applying for a scholarship under this Act, are enrolled in or seeking admission
			 to an accredited full-time graduate degree program at an institution of higher
			 education in a discipline that is determined by the Foundation to be directly
			 related to 1 or more mission-critical occupational areas within the Federal
			 Government;
					(B)have been nominated by an appropriate
			 faculty member or other representative of the institution of higher education
			 in which they are enrolled, of which they are a graduate, or to which they are
			 seeking admission, or by another individual, approved by the Foundation, who
			 has direct knowledge of the candidate’s academic or work experience; and
					(C)are citizens or legal permanent residents
			 of the United States.
					(c)Scholarship
			 amountsEach student awarded
			 a scholarship under this Act shall receive, for each academic year in which
			 such student is enrolled full time in the graduate degree program described in
			 subsection (b)(2)(A), the cost of
			 tuition plus a stipend, except that—
				(1)the stipend awarded
			 under this Act to a student for an academic year may not exceed the lesser
			 of—
					(A)a monthly living stipend of not more than
			 $300 per month and an amount equal to the cost to the student, for such
			 academic year, of—
						(i)room
			 and board;
						(ii)books; and
						(iii)materials and
			 fees associated with coursework; or
						(B)$12,000 (adjusted
			 annually to reflect any increase in the consumer price index for all urban
			 consumers, as published by the Bureau of Labor Statistics);
					(2)the total
			 scholarship awarded under this Act to a student for an academic year, for
			 tuition and stipend combined, may not exceed—
					(A)$60,000 (adjusted
			 at the same time and in the same manner as the dollar amount under paragraph
			 (1)(B)), minus
					(B)the sum of all
			 scholarships, grants, or other similar cash awards received by the student for
			 such academic year from any source apart from this Act; and
					(3)scholarships under this Act may be awarded
			 to a student for such periods as the Foundation may prescribe, but not to
			 exceed 5 academic years.
				(d)Scholarship
			 conditions
				(1)Satisfactory
			 proficiencyA student awarded
			 a scholarship under this Act shall continue to receive the payments provided
			 for under this Act only during such periods as the Foundation finds that such
			 student is maintaining satisfactory proficiency and devoting full time to study
			 or research designed to prepare such student for a career in the Federal
			 Government, unless otherwise approved by the Foundation.
				(2)ReportsThe Foundation may require reports
			 containing such information, in such form, and to be filed at such times as the
			 Foundation determines to be necessary from any student awarded a scholarship
			 under this Act. Such reports shall be accompanied by a certificate from an
			 appropriate official at the institution of higher education, approved by the
			 Foundation, stating that such individual is making satisfactory progress in,
			 and is devoting essentially full time to study or research, except as otherwise
			 provided in this subsection.
				6.Requirements for
			 Roosevelt Scholars
			(a)Service
			 requirement
				(1)In
			 generalEach student awarded a scholarship under this Act shall
			 be required to enter into a service agreement with the Foundation which
			 provides for such student to complete, in return for the scholarship, a
			 specified period of service with the Federal Government. Under the agreement,
			 the period of service shall be for the number of years equal to the total
			 number of academic years for which the student received a scholarship under
			 this Act, except that the total period of service shall not be less than 3
			 years nor more than 5 years.
				(2)Failure to
			 fulfillAn agreement under this section shall provide that an
			 individual shall, in the event that such individual fails to meet the service
			 requirement under paragraph (1), be required to repay to the Foundation the
			 amount equal to—
					(A)the total amount
			 of scholarship monies (tuition and stipends combined) received by the
			 individual under such agreement, multiplied by
					(B)a fraction, the
			 numerator of which is the amount of service not completed and the denominator
			 of which is the total period of service agreed to.
					An amount
			 under this paragraph shall be treated as a Federal Direct Unsubsidized Stafford
			 Loan under part D of title IV of the Higher Education Act of 1965 (20 U.S.C.
			 1087a and following), and shall be subject to repayment, together with interest
			 thereon accruing from the date of the scholarship award, in accordance with
			 terms and conditions specified by the Secretary of Education in regulations
			 under this subpart.(3)RegulationsThe Foundation, in consultation with the
			 Office of Personnel Management, shall prescribe any regulations necessary to
			 carry out this subsection, including provisions under which the service
			 requirement specified by paragraph (1) or a repayment otherwise required under
			 paragraph (2) may be waived, in whole or in part, or deferred, in appropriate
			 circumstances.
				(b)Internship
			 requirement
				(1)In
			 generalRoosevelt Scholars shall be required to complete at least
			 1 internship related to their field of study in a Federal agency while earning
			 their graduate or other advanced degree.
				(2)RegulationsThe Foundation, in consultation with the
			 Office of Personnel Management, shall prescribe any regulations necessary to
			 carry out this subsection, including provisions under which the internship
			 requirement specified by subsection (b) may be waived in appropriate
			 circumstances.
				(c)Participation in
			 extracurricular activitiesWhile earning their graduate or other
			 advanced degree and during their period of obligated service (as described in
			 subsection (a)), Roosevelt Scholars shall be required, in accordance with such
			 terms as the Foundation shall establish, to participate in extracurricular
			 activities as described in section 12(a)(5).
			(d)Availability as
			 a source of information
				(1)In
			 generalWhile earning their
			 graduate or other advanced degree and during their period of obligated service
			 (as described in subsection (a)), Roosevelt Scholars shall be required, in
			 accordance with such terms as the Foundation shall establish, to serve as a
			 resource for—
					(A)individuals interested in becoming a
			 Roosevelt Scholar or seeking temporary or permanent employment with the Federal
			 Government;
					(B)faculty, career services professionals, and
			 other personnel at institutions of higher education who advise students on
			 career and other scholarship opportunities with the Federal Government;
			 and
					(C)Federal agencies which might be interested
			 in promoting, at the institution of higher education at which the student is
			 enrolled, career opportunities with the Federal Government.
					(2)Memoranda of
			 understandingThe Foundation may enter into memoranda of
			 understanding with any institution of higher education regarding any facilities
			 or resources that will be made available to Roosevelt Scholars for purposes of
			 this subsection.
				(3)TrainingThe
			 Foundation, in cooperation with the Office of Personnel Management, may provide
			 for Roosevelt Scholars to receive any training which they might need in order
			 to carry out their responsibilities under this subsection.
				7.Special hiring
			 authorityUnder such
			 regulations as the Office of Personnel Management shall prescribe, a Federal
			 agency may make a noncompetitive appointment (in the excepted service, as
			 defined by section 2103 of title 5, United States Code, leading to conversion
			 to career or career-conditional employment) of any Roosevelt Scholar who has
			 successfully completed the program of study for which the scholarship was
			 granted. A noncompetitive appointment under this section shall be for a period
			 not to exceed 2 years, and shall be to a mission-critical position, with the
			 possibility of an extension for one additional year by the employing agency. At
			 the end of the period of the noncompetitive appointment, conversion to career
			 or career-conditional employment in a mission-critical position shall be
			 granted to those Roosevelt Scholars who meet all qualification, suitability,
			 and performance requirements.
		8.Theodore
			 Roosevelt Memorial Scholarship Trust Fund
			(a)EstablishmentThere is established in the Treasury of the
			 United States a trust fund to be known as the Theodore Roosevelt
			 Memorial Scholarship Trust Fund to be administered by the Foundation.
			 The Fund shall consist of amounts appropriated to it pursuant to
			 section 14 and amounts paid into the Fund
			 pursuant to
			 section 11(a)(4).
			(b)Investment in
			 interest-Bearing obligations
				(1)In
			 generalUpon request by the
			 Foundation, it shall be the duty of the Secretary of the Treasury to invest
			 such currently available portions of the Fund as are not, in the judgment of
			 the Secretary, immediately required for payments from the Fund. Such
			 investments may be made only in interest-bearing obligations of the United
			 States or in obligations guaranteed as to both principal and interest by the
			 United States.
				(2)Acquisition of
			 obligationsThe purposes for which obligations of the United
			 States may be issued under chapter 31 of title 31, United States Code, are
			 hereby extended to authorize the issuance at par of special obligations
			 directly to the Fund. Such special obligations shall bear interest at a rate
			 equal to the average rate of interest, computed as to the end of the calendar
			 month next preceding the date of such issue, borne by all marketable
			 interest-bearing obligations of the United States then forming a part of the
			 public debt; except that where such average rate is not a multiple of
			 one-eighth of 1 per centum, the rate of interest of such special obligations
			 shall be the multiple of one-eighth of 1 per centum next lower than such
			 average rate. All requests of the Foundation to the Secretary of the Treasury
			 provided for in this section shall be binding upon the Secretary.
				(c)Authority To
			 sell obligationsAt the request of the Foundation, the Secretary
			 of the Treasury shall redeem any obligation issued directly to the Fund.
			 Obligations issued to the Fund under
			 subsection (b)(2) shall be redeemed at
			 par plus accrued interest. Any other obligations issued directly to the Fund
			 shall be redeemed at the market price.
			(d)Proceeds from
			 certain transactions credited to FundIn addition to the appropriations received
			 pursuant to
			 section 14, the interest on, and the proceeds
			 from the sale or redemption of, any obligations held in the Fund pursuant to
			 section 11(a), shall be credited to and
			 form a part of the Fund.
			9.Expenditures and
			 audit of Trust Fund
			(a)Authorization of
			 fundingThe Secretary of the Treasury may pay to the Foundation
			 from the interest and earnings of the Fund such sums as the Board determines
			 are necessary and appropriate to enable the Foundation to carry out the
			 purposes of this Act.
			(b)Audits by
			 Government Accountability OfficeThe activities of the Foundation
			 under this Act may be audited by the Government Accountability Office under
			 such rules and regulations as may be prescribed by the Comptroller General.
			 Representatives of the Government Accountability Office shall have access to
			 all books, accounts, records, reports, and files and all other papers, things,
			 or property belonging to or in use by the Foundation, pertaining to such
			 activities and necessary to facilitate the audit.
			10.Executive
			 Secretary of the Foundation
			(a)In
			 generalThere shall be an
			 Executive Secretary of the Foundation, who shall be the chief executive officer
			 of the Foundation and shall carry out the functions of the Foundation, subject
			 to the supervision and direction of the Board. The Executive Secretary shall
			 carry out such other functions consistent with the provisions of this Act as
			 the Board may delegate.
			(b)AppointmentThe Executive Secretary shall be appointed
			 by the Board and shall be a member of the Senior Executive Service. The
			 Executive Secretary shall have demonstrated significant management experience
			 and shall possess a high level of expertise in the recruitment and retention of
			 personnel.
			(c)Term of
			 officeThe Executive
			 Secretary shall serve for a term of 5 years, and may be reappointed. The
			 Executive Secretary may be removed by a vote of 2/3 of the
			 Board membership.
			(d)CompensationThe
			 Board shall appoint and fix the compensation of the Executive Secretary at a
			 rate not to exceed the maximum rate for a member of the Senior Executive
			 Service.
			11.Administrative
			 provisions
			(a)Powers of the
			 FoundationIn order to carry out this Act, the Foundation
			 may—
				(1)appoint and fix
			 the compensation of such personnel as may be necessary, at rates not to exceed
			 level IV of the Executive Schedule under section 5315 of title 5, United States
			 Code;
				(2)procure temporary
			 and intermittent services of experts and consultants as are necessary to the
			 extent authorized by section 3109 of title 5, United States Code, but at rates
			 not to exceed the rate for level IV of the Executive Schedule under section
			 5315 of title 5, United States Code;
				(3)prescribe such
			 regulations as it considers necessary to carry out its functions under this
			 Act;
				(4)receive money and
			 other property donated, bequeathed, or devised, without condition or
			 restriction other than that it be used for the purposes of the Foundation; and
			 to use, sell, or otherwise dispose of such property for the purpose of carrying
			 out its functions;
				(5)accept and utilize
			 the services of voluntary and non-compensated personnel and reimburse them for
			 travel expenses, including per diem, as authorized by section 5703 of title 5,
			 United States Code;
				(6)enter into
			 contracts, grants, or other arrangements, or modifications thereof, to carry
			 out such provisions of this Act, and such contracts or modifications may, with
			 the concurrence of 2/3 of the members of the Board, be
			 entered into without performance or other bonds, and without regard to section
			 5 of title 41, United States Code;
				(7)rent office space
			 in the District of Columbia; and
				(8)make other
			 necessary expenditures.
				(b)Annual
			 reportsThe Foundation shall submit to the President and to the
			 Congress an annual report on its operations under this Act.
			(c)Contract
			 authorityThe Foundation may enter into contracts under this Act
			 only to such extent or in such amounts as may be provided for in advance in
			 appropriations Acts.
			12.Additional
			 functions of the Foundation
			(a)In
			 generalIn addition to its
			 other functions, the Foundation shall—
				(1)create, maintain,
			 and promote an on-line directory of all Federal scholarship opportunities
			 available to individuals pursuing temporary or permanent employment with the
			 Federal Government;
				(2)create and maintain an online directory of
			 current mission-critical occupational areas;
				(3)partner with
			 Federal agencies to place Roosevelt Scholars in positions in the Federal
			 Government;
				(4)to the extent
			 practical, assist Federal agencies and other Federal scholarship foundations in
			 placing Federal scholarship recipients in positions in the Federal
			 Government;
				(5)work with
			 nonprofit organizations to design and implement mandatory extracurricular
			 programs and activities that—
					(A)promote
			 team-building and create a network and community for past, present, and future
			 Roosevelt Scholars;
					(B)motivate Roosevelt
			 Scholars to become career Federal employees;
					(C)are offered
			 regularly during each year in which an individual is receiving a Roosevelt
			 Scholarship, including during intervals between periods of enrollment;
					(D)expose Roosevelt
			 Scholars to the business, political, demographic, cultural, and economic
			 climate of the Federal Government; and
					(E)help Roosevelt
			 Scholars to develop leadership qualities; and
					(6)within 2 years after the date of the
			 enactment of this Act, submit to Congress (and make available to the public) a
			 report regarding—
					(A)any barriers to
			 appointing Roosevelt Scholars and other Federal scholarship recipients to
			 positions in the Federal Government; and
					(B)recommendations to—
						(i)remove barriers to
			 appointing Roosevelt Scholars and other Federal scholarship recipients to
			 positions in the Federal Government; and
						(ii)educate Federal
			 agencies on the best use of personnel flexibilities in the appointment of
			 Federal scholarship recipients, including Roosevelt Scholars.
						(b)Security
			 clearancesThe Foundation may, consistent with regulations of the
			 Office of Personnel Management, request and fund security clearances for
			 Roosevelt Scholars, as necessary.
			13.Exclusion of
			 Roosevelt Scholarship awards from gross income
			(a)In
			 generalSection 117 of the Internal Revenue Code of 1986
			 (relating to qualified scholarships) is amended by adding at the end the
			 following new subsection:
				
					(e)Roosevelt
				ScholarshipsGross income shall not include any amount awarded
				under section 5 of the Roosevelt Scholars Act
				of
				2009.
					.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			14.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this section $10,000,000 for fiscal
			 year 2010 and such sums as may be necessary for succeeding fiscal years.
		
